DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
  The Applicant’s amendment, filed 12/15/2021, has been received, entered into the record, respectfully and fully considered.
  By this amendment, claims 1, 5-7, 13, 21, and 22 have been amended. Claim 8, 10-11, 14, and 17-20 were previously canceled. Thus, claims 1-7, 9, 12-13, 15-16 and 21-22 have been examined. 
  Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.

Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered and have been addressed as follows. Applicant’s arguments include portions “a” and “b,” each being recited below and responded briefly.
a. The Applicant argues on page 7-8 of the remarks,
Applicant traverses this rejection because the cited art fails to disclose or suggest at least "periodically measuring a time for each read and write access to data in a memory of a disk drive in the digital video recorder (DVR), wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR)" as recited in the context of independent claims 1, 21, and 22.

In response to argument 'a', 
1) the examiner respectfully disagrees applicant’s position on  “periodically measuring a time for each read and write access to data in a memory of a disk drive in the digital video recorder (DVR)”, and would like to point out that Abe teaches “the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request;”( [0073]), “the disk access request includes a read request and a write request” ([0077]).  And the conditional collecting  here indicates periodically measuring.

2) the examiner agrees applicant’s position on
“wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR)”, and would like to point out that it is taught by a newly referred reference Quong, US 8838882 as indicated under 103 rejection. (Quong, 5:11-18, The executed data eviction policy may consider a frequency of usage of the stored data before evicting the data. For example, a number of times the data, a memory cell 120 and/or memory block 130 is accessed within a threshold period of time and/or a number of transactions (i.e., read, erase, and/or write) can be used to determine an access frequency for the associated data.)

b. The Applicant argues on page 8-9 of the remarks,
	Lee fails to remedy the deficiencies of the primary prior art documents, because the operation described in the above-noted paragraph is not analogous to Applicant's claimed "periodically measuring" limitation
…….
	In contrast, Lee discloses an operation which measures the rate at which the memory
block is accessed based on the number of access times. In other words, Lee does not describe a frequency or rate for obtaining a measurement of memory access, but rather describes that the parameter being measured involves the rate or frequency at which the memory is accessed.

Abe, Panje, and Lee when applied individually or collectively as alleged, fail to disclose or suggest every feature recited in Applicant's claims such that a prima facie case of obviousness is established.

In response to argument 'b',  
	Applicant’s arguments with respect to claims 1, 21 and 22 have been considered
but are moot because the amended claim is taught by newly referred reference Quong, US 8838882.

Claim Objections
Claims 1-7, 9, 12-13, 15-16 and 21 are objected to because of the following informalities: 
Claim 1 line 6 recites “a disk drive”, it should be “[[a]] the disk drive”.
Claim 21 line 3, recites “a disk drive memory”, it should be “[[a]] the disk drive memory”.
Claim 22 line 3 recites “the digital video recorder (DVR)”, it should be “a  [[the]] digital video recorder (DVR)”
Claim 22 line 5, recites ““a digital video recorder (DVR)”, it should be “[[a]] the digital video recorder (DVR)”
Appropriate correction is required.
Any claim not specifically mentioned above, is objected due to its dependency (inhered the deficiency) on an objected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13, 15-16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., US 20180314440, hereinafter Abe, in view of Panje et al., US 20160105715, hereinafter Panje, in further view of Quong, US 8838882, hereinafter Quong.

As per claim 1, Abe teaches A method, comprising:
receiving by an access module of at least one of a read data access request and a write data access request for a disk drive in the DVR; (Abe, [0077], the disk access request includes a read request and a write request)
periodically measuring, based on the at least one of a read and write data access request, a time for each read and write access to data in a memory of a disk drive (Abe, Fig.1, [0067]) 
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, examiner notes that “a disk access based on the I/O request” corresponds to “each read and write access”.
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measuring a time for each read and write access to data”, i.e., access only, and is NOT entire “read” operation) with an average value A (“the stored time to access data in a memory”) 
 [0137] if the disk access by a new I/O request is a read command of a data size of 1 Mbyte or more, the decision unit 154 compares the response time period R to this read command with the response time period average value Ari (for example, refer to FIG. 7) in the response time period average value information 163”)
storing the measured time for each read and write access to data in the memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

comparing the stored measured time for each read and write access to data in the memory with the measured time a read and write access to data in the memory of the disk drive in the past to detect performance degradation of the disk drive. (Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,


Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teach to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR. 
(Panje, [0036]-[0037], the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to providing a warning for the risk of losing ……digital video recorder (DVR) functionality until the STB or associated disk can be replaced (Panje, [0003]).

Abe- Panje teaches all of the claimed elements EXCEPT
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Quong teaches
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Quong, 5:11-18, The executed data eviction policy may consider a frequency of usage of the stored data before evicting the data. For example, a number of times the data, a memory cell 120 and/or memory block 130 is accessed within a threshold period of time and/or a number of transactions (i.e., read, erase, and/or write) can be used to determine an access frequency for the associated data.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Quong in order to providing a warning for the risk of losing ……digital video recorder (DVR) functionality until the STB or associated disk can be replaced (Panje, [0003]).

As per claim 21, Abe teaches 
a disk drive memory; 
a processor; (Abe, Fig.1, [0067]) and
a data storage memory storing code for to configure the processor to: 	
receive, by an access module of the digital video recorder (DVR), at least one of a read data access request and a write data access request to a disk drive of the (Abe, [0077], the disk access request includes a read request and a write request)
periodically measure a time for each read and write access to data in the disk drive memory in 
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, examiner notes that “a disk access based on the I/O request” corresponds to “each read and write access”.
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measured time to access data”, i.e., access only, and is NOT entire “read” operation) with an average value A (“the stored time to access data in a memory”) 
 [0137] if the disk access by a new I/O request is a read command of a data size of 1 Mbyte or more, the decision unit 154 compares the response time period R to this read command with the response time period average value Ari (for example, refer to FIG. 7) in the response time period average value information 163”)

store the measured time for each read and write access to data in the disk drive memory in the data storage memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

compare the stored time for each read and write access to data in the disk drive memory with the measured time to access data in the disk drive memory in the past to detect performance degradation of the disk drive.
 (Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,
[0136] The decision unit 154 compares (first comparison) the response time period R (“measured time to access data”) with an average value A (“the stored time to access data in a memory”) 

Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teach to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR. 
(Panje, [0036]-[0037], the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to providing a warning 

Abe- Panje teaches all of the claimed elements EXCEPT
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Quong teaches
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Quong, 5:11-18, The executed data eviction policy may consider a frequency of usage of the stored data before evicting the data. For example, a number of times the data, a memory cell 120 and/or memory block 130 is accessed within a threshold period of time and/or a number of transactions (i.e., read, erase, and/or write) can be used to determine an access frequency for the associated data.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Quong in order to providing a warning for the risk of losing ……digital video recorder (DVR) functionality until the STB or associated disk can be replaced (Panje, [0003]).

As per claim 22, Abe teaches A non-transient computer readable medium containing program instructions for causing a computer to perform the method of:
receiving, by an access module of  a digital video recorder (DVR); (Abe, [0077], the disk access request includes a read request and a write request)
periodically measuring a time for each read and write access to data in a memory of a disk drive (Abe, Fig.1, [0067]) 
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request, examiner notes that “a disk access based on the I/O request” corresponds to “each read and write access”. 
[0136] The decision unit 154 compares (first comparison) the response time period R (examiner notes that “measured time to access data”, i.e., access only, and is NOT entire “read” operation) with an average value A (“the stored time to access data in a memory”) 
 [0137] if the disk access by a new I/O request is a read command of a data size of 1 Mbyte or more, the decision unit 154 compares the response time period R to this read command with the response time period average value Ari (for example, refer to FIG. 7) in the response time period average value information 163”)

storing the measured time for each read and write access to data in the memory; and
 (Abe, Fig. 2, 106, [0060])
(Abe, [0028] For example, in a storage system, when a response delay in a disk access process occurs, backend delay information is collected as an analysis log.)

comparing the stored measured time for each read and write access to data in the memory with the measured time for each read and write access of access data in the memory of the disk drive in the past to detect performance degradation of the disk drive.
 (Abe, Fig.9; [0135] The decision unit 154 decides whether or not a disk (first storage device) 31 is in a slowdown state (“performance degradation”) based on a response time period (response achievement time period) R to a disk access (first data access request) to the disk 31,
[0136] The decision unit 154 compares (first comparison) the response time period R (“measured time to access data”) with an average value A (“the stored time to access data in a memory”) 

Abe teaches all of the claimed elements, and detect performance degradation for a storage system, it does not explicitly teach to detect performance degradation for a DVR, and 
Panje teaches to detect performance degradation for a DVR. 
(Panje, [0036]-[0037], the STB 115 may be configured to identify a degradation of the disk before the degradation reaches the point…
[0035] The STB 115 may support digital video recorder (DVR) functions and may include a disk)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe to incorporate the teaching to detect performance degradation for a DVR from Panje in order to providing a warning for the risk of losing ……digital video recorder (DVR) functionality until the STB or associated disk can be replaced (Panje, [0003]).

Abe- Panje teaches all of the claimed elements EXCEPT
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
Quong teaches
wherein a frequency that the access module periodically measures time for each read and write access to data in the memory is set according to a degree of usage of the disk drive in the digital video recorder (DVR);
(Quong, 5:11-18, The executed data eviction policy may consider a frequency of usage of the stored data before evicting the data. For example, a number of times the data, a memory cell 120 and/or memory block 130 is accessed within a threshold period of time and/or a number of transactions (i.e., read, erase, and/or write) can be used to determine an access frequency for the associated data.)
Abe-Panje to incorporate the teaching to set frequency that access module measures read/write access according to a degree of usage of the disk drive from Quong in order to providing a warning for the risk of losing ……digital video recorder (DVR) functionality until the STB or associated disk can be replaced. (Panje, [0003])

As per claim 5, Abe-Panje-Quong teaches The method as applied above in claim 1, Abe further teaches
wherein the time for each read and write access to data comprises an amount of time for the memory to provide a response signal.
 (Abe, [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request.)

As per claim 6, Abe-Panje-Quong teaches The method as applied above in claim 1, Abe further teaches
wherein an amount of data acquired during the time for each read and write access to data is configured to be proportional to a density of read and write time accesses of the disk drive. (Abe, [0142]-[0143], [0073] the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request.)

As per claim 7, Abe-Panje-Quong teaches The method as applied above in claim 6, Abe further teaches
wherein the accessed data is acquired for each read and write access.
(Abe, [0080] The information collection unit 151 performs accumulation of I/O information in regard to each of the disk access commands for read and write.)

As per claim 9, Abe-Panje-Quong teaches The method as applied above in claim 6, Abe further teaches
wherein the accessed data is configured to be acquired after a certain number of data access.
(Abe, [0142]-[0143])

As per claim 13, Abe-Panje-Quong teaches The method as applied above in claim 1, Abe further teaches
wherein the accessed data is saved in bins, wherein the bins represent a range of timing durations used in the step of measuring time for each read and write access to data. 
(Abe, [0077], The information collection unit 151 aggregates the response time period, for example, in a unit of a given period of time (for example, one second) (“bins”) and retains a result of the aggregation, for example, for a given period of time (for example, 15 minutes) in the log information storage region 162 of the memory 106.
[0078] The information collection unit 151 collects a response time period (disk response time period) for each I/O for each of the disks 31.)

As per claim 15, Abe-Panje-Quong teaches The method as applied above in claim 13, Abe further teaches
wherein a histogram is derived from the bins.
(Examiner notes that Abe teaches depicts a histogram regarding THE NUMBER OF DATA (Fig. 4), Abe does not explicitly teach a histogram derive from the response time period, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to depicts a histogram from the response time period same instead of THE NUMBER OF DATA in order to decides performance degradation of a storage device (Abe [0005]).

As per claim 16, Abe-Panje-Quong teaches The method as applied above in claim 13, Abe further teaches
wherein the bins are periodically evaluated to detect performance degradation of the disk drive.
 (Abe, [0073] The information collection unit 151 collects information
(performance information, I/O information) regarding a disk access performed for the disk 31 by the disk access controller 158. For example, the information collection unit 151 collects a command type, a data amount and a response time period in regard to a disk access based on the I/O request.)

Claims 2-4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., US 20180314440, hereinafter Abe, in view of Panje et al., US .

As per claim 2, Abe-Panje-Quong teaches The method as applied above in claim 1, EXCEPT 
wherein an access module of the DVR sets a timer that allows a data access request received by the access module to terminate after a predetermined threshold.
LeFevre teaches
wherein an access module of the DVR sets a timer that allows a data access request received by the access module to terminate after a predetermined threshold.
(LeFevre, [0021] Once the timer at the host expires (i.e., the time period allocated for the array to complete the request expires), the host aborts the request. In one exemplary embodiment, the timeout clock records timestamps as host requests are received at the storage device. The timeout counter 120 counts the number of timeout events occurring at one or more of the hosts.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje-Quong to incorporate the teaching of LeFevre to have the access module of the DVR sets a timer in order to conduct a quick evaluation of disk health to check whether the disk is healthy enough to be deployed to perform a specific use case. (Panje, [0003])

As per claim 3, Abe-Panje- Quong-LeFevre teaches The method as applied above in claim 2, LeFevre further teaches
wherein the timer comprises an access timeout counter.
(LeFevre, [0021] Once the timer at the host expires (i.e., the time period allocated for the array to complete the request expires), the host aborts the request. In one exemplary embodiment, the timeout clock records timestamps as host requests are received at the storage device. The timeout counter 120 counts the number of timeout events occurring at one or more of the hosts.)

As per claim 4, Abe-Panje-Quong-LeFevre teaches The method as applied above in claim 2, Panje further teaches
wherein, upon completion of the data access request, the accessed data is acquired by an error detection module of the DVR.
(Panje, Fig. 2 diagnostics module 230; [0048])

As per claim 12, Abe-Panje-Quong teaches The method as applied above in claim 1, EXCEPT 
wherein the stored access data includes a time stamp.
LeFevre teaches
wherein the stored access data includes a time stamp.
(LeFevre, [0010] The storage system records timestamps for all requests as they arrive. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Abe-Panje-Quong to incorporate the teaching of LeFevre in order to conduct a quick evaluation of disk health to check whether the disk is healthy enough to be deployed to perform a specific use case. (Panje, [0003])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka et al., US 20130013832 discloses A bus monitoring device may include a measurement unit configured to measure a bandwidth of data on a common bus for a unit time.
Takaichi, US 2003/0149918 discloses A disk memory device according to the present invention measures a time for reading or writing a prescribed amount of data with an access time measurement part, compares access time data with a previously set limit time with an access time defect determining part.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RONG TANG/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111